Name: Commission Regulation (EC) No 1702/2002 of 26 September 2002 establishing the estimated production of unginned cotton for the 2002/2003 marketing year and the resulting provisional reduction of the guide price
 Type: Regulation
 Subject Matter: Europe;  prices;  plant product;  production;  marketing
 Date Published: nan

 Avis juridique important|32002R1702Commission Regulation (EC) No 1702/2002 of 26 September 2002 establishing the estimated production of unginned cotton for the 2002/2003 marketing year and the resulting provisional reduction of the guide price Official Journal L 259 , 27/09/2002 P. 0028 - 0028Commission Regulation (EC) No 1702/2002of 26 September 2002establishing the estimated production of unginned cotton for the 2002/2003 marketing year and the resulting provisional reduction of the guide priceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton, as last amended by Council Regulation (EC) No 1050/2001(1),Having regard to Council Regulation (EC) No 1051/2001 of 22 May 2001 on production aid for cotton(2), and in particular Article 19(2) thereof,Whereas:(1) Article 16(1) of Commission Regulation (EC) No 1591/2001 laying down detailed rules for applying the cotton aid scheme(3), as last amended by Regulation (EC) No 1486/2002(4), lays down that the estimated production of unginned cotton referred to in the first subparagraph of Article 14(3) of Regulation (EC) No 1051/2001 and the resulting provisional reduction of the guide price must be established before 10 September of the marketing year concerned.(2) Article 19(2) of Regulation (EC) No 1051/2001 lays down that account must be taken of crop forecasts when establishing the estimated production. Based on the available data for the 2002/2003 marketing year, that production should be fixed as indicated below.(3) The provisional reduction of the guide price is calculated in accordance with Article 7 of Regulation (EC) No 1051/2001, replacing, however, actual production with estimated production plus 15 %. This reduction should accordingly be fixed at the levels indicated below.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Natural Fibres,HAS ADOPTED THIS REGULATION:Article 11. For the 2002/2003 marketing year, estimated production of unginned cotton is fixed at:- 1061978 tonnes for Greece,- 313828 tonnes for Spain,- 1664 tonnes for Portugal.2. For the 2002/2003 marketing year, the provisional reduction of the guide price is fixed at:- 36,992 EUR/100 kg for Greece,- 23,918 EUR/100 kg for Spain,- 14,669 EUR/100 kg for Portugal.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 September 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 148, 1.6.2001, p. 1.(2) OJ L 148, 1.6.2001, p. 3.(3) OJ L 210, 3.8.2001, p. 10.(4) OJ L 223, 20.8.2002, p. 3.